MEMORANDUM**
Keith Wayne Burks appeals the district court’s denial of his motion to suppress evidence seized at the time of his arrest. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s denial of a motion to suppress and for clear error its factual findings. United States v. Summers, 268 F.3d 683, 686 (9th Cir.2001). We affirm.
Contrary to Burks’ contention, the district court’s factual findings were not clearly erroneous because they were consistent with the testimony of Officer Johnson. United States v. Jordan, 291 F.3d 1091, 1100 (9th Cir.2002).
The district court properly concluded that the officers did not seize Burks in violation of the Fourth Amendment because a reasonable person in Burks’ position would have believed he was free to leave. See Florida v. Bostick, 501 U.S. 429, 434, 111 S.Ct 2382, 115 L.Ed.2d 389 (1991) (holding a seizure does not occur where a police officer approaches an individual and asks a few questions without any indicia of force or aggression); Summers, 268 F.3d at 686-87 (holding that no investigatory stop occurred when police partially blocked the suspect’s car and asked several times for, identification because the suspect could have left on foot).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.